DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-9 and 14-20) in the reply filed on 10/28/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. For example, it simply states a battery system and fails to include the inventive concept found within the independent claims.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 3 objected to because of the following informalities: The claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda [US 2014/0253041] in view of Che et al. [WO 2009/085915].
With respect to claim 1, Takeda discloses an apparatus, comprising: a battery [11] comprising: a positive terminal connected to a first power line [P+]; and a negative terminal connected to a second power line [p-]; a protection control circuit [10] configured to monitor: a voltage of the battery via a voltage monitor terminal connected to the second power line [voltage detection 21/22]; and a current of the battery via a current monitor terminal connected to the second power line [via 10c]; a charge control device integrated within the second power line and responsive to the protection control circuit and a discharge control device integrated within the second power line and responsive to the protection control circuit [M1 and M2] but fails to explicitly disclose a fuel gauge circuit configured to selectively connect the first power line to the current monitor terminal.
Che teaches a battery charger system with a fuel gauge IC wherein a fuel gauge circuit [200] is configured to selectively connect a first power line to a current monitor terminal [Figs 3A/3B; note the current monitor terminal is equated to the negative line since that is where the current measurement is detected from].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Takeda to include the fuel gauge IC taught by Che for the benefit of monitoring/sending charging and temperature data via data such as SOC as stated by Che, thereby allowing more accurate monitoring of the battery status. 

With respect to claim 2, Takeda fails to explicitly disclose wherein the battery, the protection control circuit, the charge control device, the discharge control device, and the fuel gauge Circuit are encased in a single, physical package. However, it has been held that forming in one piece items which has formerly been formed in multiple pieces involves only routine skill. Che suggest this by showing all the components inside a house in Figure 5. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Takeda such that the claimed circuitry was encased in a single physical package for the benefit of allow for easy mobility of the components as well as providing a protective housing for all the circuitry to protect from damage/elements. 

With respect to claim 6, Che further discloses wherein the protection control circuit disables the discharge control device when the first power line is connected to the current monitor terminal [par. 0026-0031; control of switching means on/off in conjunction with the operation of the fuel gauge].

With respect to claim 7, Che further discloses wherein the fuel gauge circuit is further configured to measure the voltage of the battery, determine a remaining capacity of the battery, compare the measured voltage to a predetermined threshold voltage, and compare the determined remaining capacity to a remaining capacity threshold [par. 0020-0022; measurement of present state of charge and comparison to a full charge to operation charging operation, see fig. 4].

With respect to claim 9, Che further discloses wherein the fuel gauge circuit comprises a switch to selectively connect the first power line to the current monitor terminal [see Fig. 3B].

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda [US 2014/0253041] and Che et al. [WO 2009/085915] as applied above, and further in view of Maeda [US 2021/0159551].
With respect to claims 3 and 4, Takeda as applied above discloses wherein the apparatus further comprises a first I/O terminal connected to the first power line [positive pin] and a third I/O terminal connected to fuel gauge circuit [data pin connected to fuel gauge of Che] but fails to disclose a second I/O terminal connected to the fuel gauge circuit configured to transmit data and connect to an I2C bus.
Maeda teaches a battery management system including a fuel gauge [par. 0019] wherein an I/O terminal is connected to an I2C bus [par. 0023, 0041]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Takeda to include a second I2C bus I/O terminal for the benefit of attaching the lower-speed peripheral IC to processors and microcontrollers outside the IC in order to transfer the data/communicate with the controller outside the battery system to relay the status information regarding the battery/charging operation. 

With respect to claim 5, Che further discloses wherein the fuel gauge circuit is further configured to generate a signal indicating a request to charge the battery and apply to the signal to the third I/O terminal [par. 0021-0022,0031].

Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda [US 2014/0253041], in view of Che et al. [WO 2009/085915] and Maeda [US 2021/0159551].
With respect to claims 14-15, Takeda disclose a system, comprising: a charger [par. 0006,0026]; a host device [device connected to P+/P-, i.e. device to be powered during discharging control]; and a battery pack [11] connected to the charger and the host device, and comprising: a first /O terminal [P+], and a fourth /O terminal [P-]; a battery comprising a positive terminal connected to the first I/O terminal via a first power line and a negative terminal connected to the fourth I/O terminal via a second power line [B+/B-]; a protection control circuit connected to the second power line via a voltage monitor terminal and a current monitor terminal [10]; a charge control device integrated within the second power line and responsive to the protection control circuit and a discharge control device integrated within the second power line and responsive to the protection control circuit [M1 and M2], but fails to disclose a fuel gauge circuit connected to the first power line, the second I/O terminal, the third I/O terminal, and the current monitor terminal, wherein the fuel gauge circuit comprises a switch to selectively connect the first power line to the current monitor terminal.
Che teaches a battery charger system with a fuel gauge IC wherein a fuel gauge circuit [200] with a third I/O terminal [data line] is configured to selectively connect a first power line to a current monitor terminal [Figs 3A/3B; note the current monitor terminal is equated to the negative line since that is where the current measurement is detected from].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Takeda to include the fuel gauge IC taught by Che for the benefit of monitoring/sending charging and temperature data via data such as SOC as stated by Che, thereby allowing more accurate monitoring of the battery status. 
Furthermore, Maeda teaches a battery management system including a fuel gauge [par. 0019] wherein an I/O terminal is connected to an I2C bus [par. 0023, 0041]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Takeda to include a second I2C bus I/O terminal for the benefit of attaching the lower-speed peripheral IC to processors and microcontrollers outside the IC in order to transfer the data/communicate with the controller outside the battery system to relay the status information regarding the battery/charging operation. 

With respect to claim 16, Che further discloses wherein the fuel gauge circuit is further configured to generate a signal indicating a request to charge the battery and transmit the signal to the charger via the third I/O terminal [par. 0021-0022,0031].

With respect to claim 17, Takeda fails to explicitly disclose wherein the battery, the protection control circuit, the charge control device, the discharge control device, and the fuel gauge Circuit are encased in a single, physical package. However, it has been held that forming in one piece items which has formerly been formed in multiple pieces involves only routine skill. Che suggest this by showing all the components inside a house in Figure 5. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Takeda such that the claimed circuitry was encased in a single physical package for the benefit of allow for easy mobility of the components as well as providing a protective housing for all the circuitry to protect from damage/elements.

With respect to claims 18 and 20, Che further discloses wherein the protection control circuit disables the discharge control device after the first power line is connected to the current monitor terminal and wherein the fuel gauge circuit selectively connects the first power line to the current monitor terminal if the measured voltage is less than the threshold voltage and the remaining capacity is less than or equal to the remaining capacity threshold [par. 0026-0031; control of switching means on/off in conjunction with the operation of the fuel gauge].
With respect to claim 19, Che further discloses wherein the fuel gauge circuit is further configured to measure the voltage of the battery, determine a remaining capacity of the battery, compare the measured voltage to a predetermined threshold voltage, and compare the determined remaining capacity to a remaining capacity threshold [par. 0020-0022; measurement of present state of charge and comparison to a full charge to operation charging operation, see fig. 4].


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if canceled and incorporated into independent claim 1 including all of the limitations of the base claim and the intervening claims.
With respect to claim 8, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the fuel gauge circuit selectively connects the first power line to the current monitor terminal if the measured voltage is less than the threshold voltage and the remaining capacity is less than or equal to the remaining capacity threshold and disconnects the power line from the current monitor terminal after the protection control circuit disables the discharge control device.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859